Citation Nr: 1607402	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1963 to July 1973.  In June 2012, he testified before the undersigned Veterans Law Judge at the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A transcript of the hearing is of record.

The Board remanded the appeal for further development in March 2014.  In October 2014, the Board denied service connection for right ear hearing loss.  The Veteran appealed the Board's decision to the Veterans Claims Court.  In July 2015, the Court Clerk vacated the Board's October 2014 decision pursuant to a Joint Motion for Remand (JMR).      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to the JMR, a remand is needed to 1) better address the significance, if any, of the apparent in-service decline in hearing acuity between entrance and separation from service, and 2) ask the examiner to specifically address the January 2009 private audiological report.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to assist in determining the nature and etiology of the current right ear hearing loss.  The claims folder should be made available to the examiner.    

The examiner should assume as fact for purposes of this opinion that the Veteran had loud noise exposure in service as a result of his work as a radio operator on a ship listening to Morse code through headphones.  

Based on these facts, and your review of the other evidence of record, please offer the following opinion with supporting rationale:  

Is it at least as likely as not (50 percent or greater probability) that the current right ear hearing loss was incurred in or caused by the loud noise exposure during active service?  

The VA examiner should comment on (1) the significance, if any, of the apparent in-service decline in hearing acuity demonstrated on audiometric testing at separation in July 1973 to that performed on entrance in December 1963 and (2) the January 2009 private audiological report.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




